Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Holland et al. (US 2007/0083707), hereinafter referred to as Holland in view of Mehrotra et al. (US 2014/0281140), hereinafter referred to as Mehrotra and Sauermann (US 2005/0177833), hereinafter referred to as Sauermann. 

Referring to claim 15, Holland teaches, as claimed, a method comprising: communicating among storage nodes of blades of the storage cluster, via a switch fabric and a midplane (see fig. 2b and page 2, ¶20), the switch fabric having a plurality of switches interconnecting the plurality of blades and the plurality of switches controlled by a storage system (i.e.- the switch fabric 36 facilitating plurality of signals from each blade in the rack mount to set of switches that are installed in the chassis, page 2, ¶18, lines 5-9 and ¶23, lines 2-4); determining that a first one of the storage nodes, in a first blade, is non-communicative (i.e.-determining a failure condition affecting a first data storage unit, page 1, ¶5, lines 4-8); and accessing, by a processor in the storage cluster, external to the first blade, a storage memory of a storage unit in the first blade, via a communication pathway connected to the midplane and connected at a first end to the storage memory and the storage unit, responsive to the determining that the first one of the storage nodes is non-communicative (i.e.-initiate I/O operations using out of band – OOB signalling and overtake I/O operations from the failed controller, page 2, ¶23 and page 3, ¶31).
However, Holland does not explicitly teach wherein each of the blades having a processor for a storage node on the blade and having at least one storage unit having storage memory on the blade; the accessing being via a point-to-point communication pathway connected to the midplane and connected at a first end to the storage memory and the storage unit; and the accessing bypassing a processor for the first one of the storage nodes.
On the other hand, Mehrotra discloses network storage systems comprised of a fabric including a point-to-point communication pathway between storage components (page 1, ¶16 and page 3, ¶30, lines 10-17) in order to directly access memories of failed storage node, bypassing the failed node processor (page 1, ¶17 and page 3, ¶33, lines 7-21). Furthermore, Sauermann discloses a computing system having a cluster of blades, each of the blades having a processor for a storage node on the blade and having at least one storage unit having storage memory on the blade (page 4, ¶67 and see fig. 2).
	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Holland so that each of the blades having a processor for a storage node on the blade and having at least one storage unit having storage memory on the blade; and accessing, via a point-to-point communication pathway connected to the midplane, and connected at a first end to the storage memory and the storage unit; and the accessing bypassing a processor for the first one of the storage nodes, as taught by Mehrotra and Sauermann. The motivation for doing so would have been to provide robust redundant path using point-to-point link between two fabric instances; and further to improve throughput by eliminating any intermediary or additional computing nodes involvement in the communication from source to destination over the system fabric. 

As to claim 16, the modified Holland in view of Mehrotra teaches the method of claim 15, wherein the accessing comprises the processor reading the storage memory of the storage unit via the point-to-point communication pathway, comprising a peripheral component interconnect express (PCIe) link that connects the processor and the storage memory of the storage unit via the midplane (see Mehrotra, page 2, ¶25, line 10). 
 
As to claim 17, the modified Holland in view of Mehrotra teaches the method of claim 15, wherein the accessing by a processor comprises a processor of a storage node in a second blade reading the storage memory of the storage unit in the first blade via the point-to-point communication pathway, which connects at a second end to the processor of the storage node in the second blade via the midplane (see Mehrotra, page 2, ¶25, line 10).
 
As to claim 18, the modified Holland in view of Mehrotra teaches the method of claim 15, wherein the accessing by a processor comprises a processor of the switch fabric reading the storage memory of the storage unit in the first blade via the point-to-point communication pathway, which connects at a second end to the processor of the switch fabric via the midplane (see Mehrotra, page 2, ¶19). 
 
As to claim 19, the modified Holland in view of Mehrotra innately teaches the method of claim 15, wherein the accessing by a processor comprises a second blade reading the storage memory of the storage unit in the first blade via the switch fabric and the point-to-point communication pathway, which connects at a second end to the switch fabric via the midplane (see Mehrotra, page 1, ¶16). 
 
As to claim 20, the modified Holland in view of Mehrotra teaches the method of claim 15, wherein the accessing by a processor comprises the processor reading the storage memory of the storage unit in the first blade via the point-to-point communication pathway and a network interface connecting the first end of the point-to-point communication pathway to the storage unit (see Mehrotra, page 3, ¶33, lines 1-9). 

Referring to claims 1-7, the claims are substantially the same as claims 15-20, hence the rejection of claims 15-20 is applied accordingly. 

Referring to claims 8-14, the claims are substantially the same as claims 15-20, hence the rejection of claims 15-20 is applied accordingly. 

Examiner’s note:
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passages as taught by the prior art or disclosed by the Examiner.


Response to Arguments
Applicant’s arguments, filed on 08/24/2022 have been fully considered but they are not deemed to be persuasive. 

Applicants argued:
…Holland, Mehrotra, and Sauermann, alone or in combination, fail to teach or suggest the feature “communicating among storage nodes of blades of a storage cluster, via a switch fabric and a midplane, each of the blades having a processor for a storage node on the blade and having at least one storage unit having storage memory on the blade, the switch fabric having a plurality of switches interconnecting the plurality of blades and the plurality of switches controlled by a processor of a storage system” recited in amended claim 1. 
The Examiner disagrees with the above statement. Holland discloses the switch fabric 36 facilitating plurality of signals from each blade in the rack mount to set of switches that are installed in the chassis. Please see paragraph 18, lines 5-9.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS MAMO whose telephone number is (571)270-1726 and fax number (571) 270-2726. The examiner can normally be reached on Monday thru Thursday from 9 AM to 5 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, HENRY TSAI, can be reached on (571) 272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ELIAS MAMO/
Primary Examiner, Art Unit 2184